EXHIBIT No. Name of Offeree CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM TECHNICAL INDUSTRIES & ENERGY, CORP. Maximum of 100,000 Shares of Common Stock Offering Price:$1.00 per Share Technical Industries and Energy, Corp., Inc., also known as “TIE”, “we” or “us,” is offering for sale to persons who qualify as accredited investors and to a limited number of sophisticated investors, on a best efforts basis 100,000 shares of our common stock aggregating $100,000.00 at $1.00 per share.Subscriptions are payable by wire transfer or by check subject to collection.The offering price is $1.00 per common share.The common shares will be offered through our officers and directors on a best-efforts basis as set forth above.The minimum investment is $1,000, however, we may, in our sole discretion, accept subscriptions for lesser amounts.Therefore, funds received from all subscribers will be released to us upon acceptance of the subscriptions by us. The securities offered hereby are speculative, involve a high degree of risk and should not be purchased by anyone who cannot afford the loss of their entire investment.Prospective investors should consider carefully the information set forth under “risk factors” before purchasing such securities. This memorandum contains forward-looking statements that involve risks and uncertainties.Our actual results may differ significantly from the results discussed in such forward-looking statements. Factors that might cause differences include, but are not limited to, those discussed in “risk factors.” Price to Investors Commission (1) Proceeds to Company (2) Per Share $1.00 $0 $1.00 Maximum Offering – 100,000 Shares $100,000 $0 $100,000 (1) The common shares are being offered on our behalf by our directors and officers who will not be compensated for doing so. (2) Before deducting non-commission expenses payable by us in connection with this offering, including, but not limited to blue sky filing fees, legal fees, and other related expenses of the offering estimated to be approximately $10,000. (3) This offering will expire on the earlier to occur of (i) June 30, 2007; or (ii) the sale of all of the common shares, unless extended by us for up to an additional 60 day period, in our sole discretion. The expiration shall be known as the termination date. Technical Industries & Energy, Corp. Petroleum Towers, Suite 325 P.O. Box Lafayette, LA 70505 MARCH 9, The recipient of this document, prior to delivery, has agreed, and recipient's acceptance constitutes recipient's further agreement, that recipient will hold the information enclosed in this document and the transactions described in this document confidential and will not release or reproduce this document or discuss the information contained in it or use this document for any purpose other than evaluating a potential investment in our securities, without our prior express written permission. Our common stock has not been registered under the Securities Act of 1933, as amended, also known as the “Securities Act,” or the securities laws of any state and are offered and sold in reliance upon exemptions from the registration requirements of the Securities Act and such state securities laws.The common stock has not been approved or disapproved by the Securities and Exchange Commission, any state securities commission or other regulatory authority, nor have any of the foregoing authorities passed upon or endorsed the merits of this offering or the accuracy or adequacy of the information set forth in this memorandum.Any representation to the contrary is unlawful.The common stock may not be sold or transferred without compliance with the registration or qualification provisions of applicable federal and state securities laws or an opinion of counsel, satisfactory to us, that an exemption from such registration or qualification requirements is available. The minimum subscription is for $1,000, although we reserve the right to accept subscriptions for less than $1,000.The subscription price is payable upon submission to us of a fully completed and executed Subscription Agreement and Confidential Prospective Purchaser Questionnaire.The offering period will terminate upon the earlier to occur of (i) the date the maximum offering is sold or (ii) June 30, 2007; provided, however, that such offering period may be extended for up to an additional 60 day period in our sole discretion without notice to any subscriber. To The Prospective Purchasers This memorandum should not be considered legal or investment advice and each investor should consult with his own counsel, accountant or other investment advisor with respect to the consequences of an investment. No person is authorized to give any information or to make any representation in connection with this offering other than those contained in this memorandum.Information or representations not contained herein must not be relied upon as having been authorized by either us or any of our representatives or agents. This memorandum has been prepared solely for the benefit of prospective investors interested in the possible placement of the securities and constitutes an offer only to an offeree to whom we have delivered this memorandum, and only to such offeree. Any reproduction or distribution of this memorandum, in whole or in part, or the disclosure of any of its contents, is prohibited without our prior written consent. Each offeree, by accepting delivery of this memorandum, agrees to return it and all related exhibits and other documents to us if the offeree does not intend to subscribe for the securities, the offeree's subscription is not accepted, or the offering is terminated. The securities are not transferable without the satisfaction of certain conditions, including registration or the availability of an exemption under the securities act and state securities laws. Prospective investors should assume that they will have to bear the economic risk of an investment in the securities for an indefinite period of time.No one should invest in the securities who cannot afford to lose his entire investment. Each prospective investor and his advisor may, during normal business hours, ask us questions with respect to terms and conditions of the offering and request additional information relating to this memorandum.We will seek to provide answers and such information to the extent possessed by us or obtainable without unreasonable effort or expense.Offerees may be required to execute non-disclosure agreements as a prerequisite to reviewing documents determined by us to contain proprietary, confidential or otherwise sensitive information. The statements contained in this document are based on information provided by us and believed to be reliable.Neither the delivery of this memorandum nor any sales made shall, under any circumstances, create an implication that there has been no change in the matters discussed herein since the date of this memorandum.However, in the event of any material changes during the offering period, this memorandum will be amended or supplemented accordingly.This memorandum contains a summary of certain provisions of documents relating to us, as well as summaries of various provisions of relevant statutes and regulations. Such summaries do not purport to be complete and are qualified in their entirety by reference to the texts of the original documents, statutes and regulations. These securities are being offered in reliance upon an exemption from registration under the Securities Act, which exemption depends upon the existence of certain facts, including but not limited to the requirements that the securities are not being offered through general advertising or general solicitation, advertisements or communications in newspapers, magazines or other media, or broadcasts on radio or television, and that this memorandum shall be treated as confidential by the persons to whom it is delivered.Any distribution of this memorandum or any part of it or divulgence of any of its contents shall be unauthorized. This memorandum constitutes an offer only if a name appears on the appropriate space on the front cover.We have the right to reject subscriptions in whole or in part. This memorandum does not constitute an offer or solicitation in any state or other jurisdiction in which the person making such offer or solicitation is not qualified to do so or to any person to whom it is unlawful to make such offer or other solicitation. NASAA Uniform Legend In making an investment decision investors must rely on their own examination of us and the terms of the offering, including the merits and risks involved. These securities have not been recommended by any federal or state securities commission or regulatory authority.Furthermore, the foregoing authorities have not confirmed the accuracy or determined the adequacy of this document.Any representation to the contrary is a criminal offense.
